DETAILED ACTION
	This application has been examined. Claims 1-3,5-15,17,19-20 are pending.  Claims 4,16,18,21 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Making Final
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.  
The claim amendments regarding -- ‘wherein only the host mode is configured to program the host programmed session from the host device’ --  and  -- ‘software application being configured to concurrently operate more than one host programmed session by operating only as a host device in one session and concurrently as a recipient device in another session, the software application thereby being capable of concurrently operating both in the host mode and the recipient mode’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL 
Response to Arguments


 	  Mathur-Archimbault-Nguyen- Krasadakis disclosed (re. Claim 1) system for substantially synchronous simulated broadcast  (Archimbault-Paragraph 41, the guest digital device 107 applies 504 time-based synchronization to adjust a playback position of the guest digital device 107 in order to synchronize playback with the host digital device 101 )  of a host programmed session (Archimbault-Paragraph 31, the media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list)  from a host device having a display to multiple recipient devices having a display over an internet network (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") )   comprising:
 a software application for executing on the host device and the recipient devices, (Mathur-Paragraph 40, source mobile device 115 connects at 205 to the control server 165 selected by application monitor 175 as described above, for example, by virtue of starting execution of the application program on the source mobile device  , Paragraph 41, Likewise a destination mobile communication device 145 ("invited viewer") connects at 210 via control channel 140 to the control server selected by application monitor 175 as described above, for example, by starting execution of an application program on the destination mobile device that is to receive, process, and display an audiovisual stream )  the software application having at least two functionally distinct modes comprising a host mode distinct from a recipient mode, (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. )
the software application being capable of configuring the host device and recipient devices to program, transmit and receive the host programmed session in host mode and only receive the host programmed session in the recipient mode, (Nguyen-Paragraph 83, a device 200 may receive information regarding who is hosting, who is visiting )  wherein only the host mode is configured to program the host programmed session from the host device (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. ) and is capable of configuring the host device to select one  (Archimbault-Paragraph 31,media content may be selected based on a user input ) from one or more content stores to program the host programmed session  (Mathur-Paragraph 49, media processor wherein the capture buffer is implemented in a large capacity permanent storage device so that many hours of VGA quality audiovisual content may be permanently stored  ) comprising metadata that describes a sequence of content items and is capable of configuring only the host device to initiate transmission of the host programmed session, and the recipient mode is capable of configuring the recipient devices to only receive the host programmed session, (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. )
the software application being configured to concurrently operate more than one host programmed session by operating only as a host device in one session (Nguyen-Paragraph 19, a single user device may operate as both a host device 102 that provides content 120, and as a visitor device 104 that receives content 120, at various times, or even concurrently or simultaneous ) and concurrently as a recipient device in another session, the software application thereby being capable of concurrently operating both in the host mode and the recipient mode, (Nguyen-FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. )
the one or more content stores having a searchable library of content items each item described by one or more metadata  that form at least part of the host programmed session (Krasadakis-Paragraph 25, A user with the music application disclosed herein installed on their client device may search various online music catalogues with multiple criteria and interfaces for music to share with one or more other users)  the searchable library being accessible by the host device in host mode to locate the one or more individual items of content for programming the host programmed session (Krasadakis-Paragraph 67, host user 124h selecting songs--either from his or local audio 128 or from the song library 224 of the online music-streaming services--to play during the private music session) and the host programmed session being comprised of multiple metadata describing the  sequence of content items, (Krasadakis-Paragraph 80, Unique identifiers of the selected songs are sent to the song to the music-session service 206. The music-session service 206 uses the unique identifiers to find the song in the song library 224, as indicated at 508. The music app controller 208 of the music-session service 206 places the requested songs--retrieved from the song library 224--in the song request queue 222 )  the application also being configured to initiate the transmission of the items of content from the one or more content stores to the recipient devices, (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") ) and
a streaming server (Mathur-Paragraph 33, streaming server 155 takes the encoded audiovisual content received from source mobile device 115 and in turn at 315 transmits it over the connection between streaming server 155 and destination mobile device 145 at a data rate negotiated and agreed on between streaming server 155 and destination mobile device 145 )  configured to receive the host programmed session from the host device and the sequence of content items from the one or more content stores and is configured to relay the sequence of content items described by the host  programmed session to the recipient devices, (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") )
wherein the software application is configured to operate in the host mode and in the recipient mode (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. ) and allow a user to program the host programmed session at the host device from the display and to allow multiple users to substantially synchronously receive the sequence of content items described by the host programmed session (Krasadakis-Paragraph 80, Unique identifiers of the selected songs are sent to the song to the music-session service 206. The music-session service 206 uses the unique identifiers to find the song in the song library 224, as indicated at 508. The music app controller 208 of the music-session service 206 places the requested songs--retrieved from the song library 224--in the song request queue 222 )  at the multiple recipient devices, which are not located in the same place as the host device, as a simulated broadcast. (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") )



The Applicant presents the following argument(s) [in italics]:
… The Applicant respectfully points out that the opening of the rejection of claims 1, 7, and 15 relies on the WKNA for rejecting claims 1, 7, and 15. However, the body of the rejection of claims 1, 7, and 15 fails to point out what is “well-known in the networking art” (WKNA), much less point out why it would be obvious to modify Mathur with what allegedly is WKNA (see Office Action, page 29). Thus, the Office Action is incomplete as failing to provide details as to what is relied on in the alleged WKNA. …
The Examiner respectfully disagrees with the Applicant. 
The USC 103 Rejection regarding Claims 1, 7 and 15  (see page 20-21) fully and explicitly indicates the basis of the rejection in view of what was well-known in the art. 
The Examiner notes wherein the Mathur large capacity permanent storage device is being implemented as a capture buffer for audiovisual content that is transmitted from one node to another node. Mathur further disclosed wherein at each node, there is an output buffer associated with a transmit queue. Frames of the audiovisual stream are queued for transmission in the output buffer allocated to a transmit queue.
Mathur does not explicitly disclosed wherein the capture buffer large capacity permanent storage device is used as an output buffer or together with the output buffer for transmission of content.  
At the time of the effective filing date of the claimed invention it would have been well-known to a person of ordinary skill in the network art that storage memory may be utilized for different purposes and thus implement the Mathur large capacity permanent storage device as an output buffer in order to manage transmission of the content while allowing for throttling adjustments according to congestion at the receiving device. (Mathur-Paragraph 34-35)
 

The Applicant presents the following argument(s) [in italics]:
 the Examiner asserts that Archimbault discloses (re. Claim 1) allowing a user to program a session at the host device from the display… Applicant submits that the language towards media selection is vague and incomplete and fails to teach how a person would interface to curate a session with the intent of hosting a simulated broadcast. The combined teachings fail to provide an enabling disclosure of the feature of programming of a session; nor does it provide any disclosure of a feature that may provide a potential solution to the problem of personalized curation of content for simulated broadcast…
The Examiner respectfully disagrees with the Applicant. 
Archimbault Paragraph 31 disclosed the media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list). Archimbault Paragraph32 disclosed wherein host digital device 101 generates 210 a media playback session script. 
The Examiner notes wherein a predefine rule for automatically selecting the next track in a play list and/or the generated media playback session script is equivalent to programming of a session.  The Examiner notes wherein a user-selected (via user input) programming for a session is equivalent to personalized curation of content for simulated broadcast.

The Applicant presents the following argument(s) [in italics]:
…    Applicant submits that the incorporation of both a host mode and a recipient mode in the claimed software application is required for the functioning of claimed embodiments and is not disclosed by either Mathur or Archimbault. Paragraphs 40 and 41 of Mathur discuss the need for a software application on the host device, and a software application on the destination device, but there is no mention of these being embodied within the same software application.
The Examiner respectfully disagrees with the Applicant. 
The Examiner notes wherein there is nothing in the claim language that would indicate of suggest  wherein the claimed single software application is functioning as host mode and user mode at the simultaneously  (i.e. at the same time).
Mathur disclosed (re. Claim 1) a software application for executing on the host device (Mathur-Paragraph 40, source mobile device 115 connects at 205 to the control server 165 selected by application monitor 175 as described above, for example, by virtue of starting execution of the application program on the source mobile device  )  
Mathur disclosed (re. Claim 1) a software application for executing on the recipient devices,  (Mathur-Paragraph 41, Likewise a destination mobile communication device 145 ("invited viewer") connects at 210 via control channel 140 to the control server selected by application monitor 175 as described above, for example, by starting execution of an application program on the destination mobile device that is to receive, process, and display an audiovisual stream )  
While Mathur-Archimbault substantially disclosed the claimed invention Mathur-Archimbault did not disclose (re. Claim 1) a software application having at least two modes for executing on the host device and the recipient devices.

Nguyen disclosed (re. Claim 1) a software application having at least two modes for executing on the host device and the recipient devices. (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. ) 

The Applicant presents the following argument(s) [in italics]:
…  there is no explicit ability to program a session in the matter described in either of the documents, and this is an essential element of the claims which is not disclosed, taught or suggested by Mathur or Archimbault
The Examiner respectfully disagrees with the Applicant. 

The Examiner notes wherein a predefine rule for automatically selecting the next track in a play list and/or the generated media playback session script is equivalent to programming of a session.  

The Applicant presents the following argument(s) [in italics]:
 	…  Applicant submits that the formation of a session using at least some content accessed in a content store is an element required for the operation of embodiments according to the claims, which are not disclosed by Mathur or Archimbault. While Paragraph 49 of Mathur relates to a large capacity permanent storage device for permanently storing audiovisual content, there is no discussion of using this content to form any part of the session. Further, the scope of the document relates to live streaming, precluding formation of a session from stored content…
Applicant further submits that as previously discussed, the language towards programming in Archimbault is vague and incomplete, and the local media library and a cloud media library in Paragraph 25 is unclear on if the libraries form at least part of the session, or that the host device in host mode can access these libraries to locate content to program and initiate the transmission of content to recipient devices.…
The Examiner respectfully disagrees with the Applicant. 
large capacity permanent storage device is being implemented as a capture buffer for audiovisual content that is transmitted from one node to another node. Mathur further disclosed wherein at each node, there is an output buffer associated with a transmit queue. Frames of the audiovisual stream are queued for transmission in the output buffer allocated to a transmit queue.
Mathur does not explicitly disclosed wherein the capture buffer large capacity permanent storage device is used as an output buffer or together with the output buffer for transmission of content.  
At the time of the filing date of the claimed invention it would have been well-known to a person of ordinary skill in the network art that storage memory may be utilized for different purposes and thus implement the Mathur large capacity permanent storage device as an output buffer in order to manage transmission of the content while allowing for throttling adjustments according to congestion at the receiving device. (Mathur-Paragraph 34-35)

The Applicant presents the following argument(s) [in italics]:
 	…  Applicant submits that the access to content stores and the ability to relay this data to recipient devices is an essential element for the execution of embodiments of claim 1. Paragraph 33 of Mathur does not describe a streaming server receiving content from one or more content stores, but rather taking a live feed from a camcorder and relaying it to the recipient devices… 
The Examiner respectfully disagrees with the Applicant. 
large capacity permanent storage device is being implemented as a capture buffer for audiovisual content that is transmitted from one node to another node. Mathur further disclosed wherein at each node, there is an output buffer associated with a transmit queue. Frames of the audiovisual stream are queued for transmission in the output buffer allocated to a transmit queue.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the simulated broadcast does not comprise a live feed ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant presents the following argument(s) [in italics]:
 	 …Applicant further submits that while there is reference to a synchronization server and a cloud media server within Archimbault (Paragraphs 22 to 25), neither of the associated definitions teach or suggest a streaming server configured to receive a session from one or more content stores and relaying the session to the recipient devices…
The Examiner respectfully disagrees with the Applicant. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Mathur disclosed (re. Claim 1) ‘a streaming server configured to receive a session from one or more content stores and relay the session to the recipient devices’.
 (Mathur-Paragraph 33, streaming server 155 takes the encoded audiovisual content received from source mobile device 115 and in turn at 315 transmits it over the connection between streaming server 155 and destination mobile device 145 at a data rate negotiated and agreed on between streaming server 155 and destination mobile device 145 )  

The Applicant presents the following argument(s) [in italics]:
 	… The teachings of Mathur and Archimbault are submitted to “teach away” from a system having two functionally distinct modes… These cited references teach away from embodiments that would have provided for the programming of such a session, and would have required significant insight into the problem solved by the present   …
The Examiner respectfully disagrees with the Applicant. 

The Examiner notes wherein cited references do not teach away from embodiments that would have provided for the programming of such a session because Archimbault Paragraph 31 disclosed the media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list). Archimbault Paragraph32 disclosed wherein host digital device 101 generates 210 a media playback session script.  The Examiner notes wherein a predefine rule for automatically selecting the next track in a play list and/or the generated media playback session script is equivalent to programming of a session.  
  

Priority
	This application claims benefits of priority from Foreign Application GB1702386 (GB)  filed February 14,2017. 
	The effective date of the claims described in this application is February 14,2017.
 
 
Terminal Disclaimer
The terminal disclaimer filed on 3/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending US application 16/486120 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

  Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  

Claims 1, 7,15 recite limitations regarding ‘wherein only the host mode is configured to program the host programmed session from the host device’ --  and  -- ‘software application being configured to concurrently operate more than one host programmed session by operating only as a host device in one session and concurrently as a recipient device in another session, the software application thereby being capable of concurrently operating both in the host mode and the recipient mode’   .
The Examiner notes wherein the Applicant Remarks filed 2/24/2021 do not indicate the pertinent portions of the Specifications regarding the said claim amendments.
wherein only the host mode is configured to program the host programmed session from the host device’ --  and  -- ‘software application being configured to concurrently operate more than one host programmed session by operating only as a host device in one session and concurrently as a recipient device in another session, the software application thereby being capable of concurrently operating both in the host mode and the recipient mode’   .
 
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.



Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,7,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (USPGPUB 2012/0303797) further in view of Archimbault (USPGPUB 2017/0251040) further in view of Nguyen (USPGPUB  2013/0073623) further in view of Krasadakis (USPGPUB 2017/0289202) further in view of what was well-known in the networking art.

In regard to Claim 1
Mathur Paragraph 10,Paragraph 18,Paragraph 32-Paragraph 33 disclosed wherein an audiovisual content streaming server 155, or simply streaming server 155 is coupled to cloud 130 to receive the audiovisual stream from source mobile device 115 and forward the stream to invited viewers 145a-145n. Real-time audiovisual stream as used herein refers to live streaming which involves taking multimedia content and broadcasting it over a telecommunications network and/or the Internet, where the content can essentially be viewed by end-users live. 
 Mathur Paragraph 14 disclosed wherein individual wearing the camcorder 101 ("the broadcaster") can control camcorder 101 via an interface to cause the camcorder to record audiovisual content and to transmit at least a portion of the audiovisual content to a source cellular mobile communication device 115 for forwarding to the invited viewers 145.
Mathur disclosed (re. Claim 1) a system for the substantially synchronous simulated broadcast of a programmed session from a host device (Mathur- Paragraph 18, source mobile device 115 )  having a display to multiple recipient devices having a display ( Mathur- Paragraph 18, forward the stream to invited viewers 145a-145n)  over an internet network comprising: 
source mobile device 115 connects at 205 to the control server 165 selected by application monitor 175 as described above, for example, by virtue of starting execution of the application program on the source mobile device  , Paragraph 41, Likewise a destination mobile communication device 145 ("invited viewer") connects at 210 via control channel 140 to the control server selected by application monitor 175 as described above, for example, by starting execution of an application program on the destination mobile device that is to receive, process, and display an audiovisual stream )  the software application having a host mode and a recipient mode and being capable of configuring the devices to program, transmit and receive the session, (Mathur-Paragraph 23, The application monitor further establishes control with an invited viewer 145 to enable the broadcast of the audiovisual stream received by the selected streaming server 155 to the invited viewer 145 over cloud 130 ) 
 	wherein the host mode is capable of configuring the host device to program and initiate the transmission of the session, (Mathur-Paragraph 32, The source mobile device 115 takes the encoded audiovisual content received from camcorder 101 over wireless communication channel 105 and in turn at 310 transmits it over the connection between the source mobile device 115 and streaming server 155, at a data rate negotiated and agreed on between the source mobile device 115 and streaming server 155 )  the recipient mode is capable of configuring the recipient devices to receive the session, (Mathur-Paragraph 35, the destination mobile device 145 may transmit at 320 a control message over control channel 140 when a threshold is reached. The control server coupled to the destination mobile device 145 via the control channel 140 receives the transmitted control message, and in turn, given the control server is coupled to the source mobile device 115 via control channel 125, forwards or otherwise retransmits the control message to the source mobile device 115… control server 165 may receive a control message (including a control signal) from more than one destination mobile device 145a-145n, in which case, the control server can process or combine multiple control messages from the more than one destination mobile device ) and the host device and recipient devices are capable of operating both in host mode and recipient mode, (Mathur-Paragraph 14, each of destination cellular mobile communication devices 145a-145n can equally be configured and operate as a source cellular mobile communication device and be coupled to a respective camcorder to receive wirelessly from the camcorder an audiovisual stream for transmission to one or more invited viewers as described below. Likewise, source mobile device 115 can equally be configured to operate according to a destination mobile device 145 ) 
 	a content store containing content forming at least part of the session accessible by the host device in host mode for locating content to program and initiate the transmission of the content to the recipient devices, (Mathur-Paragraph 49, media processor wherein the capture buffer is implemented in a large capacity permanent storage device so that many hours of VGA quality audiovisual content may be permanently stored  ) 
streaming server 155 takes the encoded audiovisual content received from source mobile device 115 and in turn at 315 transmits it over the connection between streaming server 155 and destination mobile device 145 at a data rate negotiated and agreed on between streaming server 155 and destination mobile device 145 )  wherein the software application is configured to operate in host mode and recipient mode (Mathur- Paragraph 13, a personal cast session between a broadcaster and a community of users is created via invitation ,Paragraph 14- each of destination cellular mobile communication devices 145a-145n can equally be configured and operate as a source cellular mobile communication device and be coupled to a respective camcorder to receive wirelessly from the camcorder an audiovisual stream for transmission to one or more invited viewers as described below. Likewise, source mobile device 115 can equally be configured to operate according to a destination mobile device 145)   
wherein the software application is configured to operate in the host mode and in the recipient mode and  to allow multiple users to substantially synchronously receive the user programmed session at the multiple recipient devices, which are not located in the same place as the host device as a simulated broadcast. (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") )  
large capacity permanent storage device is being implemented as a capture buffer for audiovisual content that is transmitted from one node to another node. Mathur further disclosed wherein at each node, there is an output buffer associated with a transmit queue. Frames of the audiovisual stream are queued for transmission in the output buffer allocated to a transmit queue.
Mathur does not explicitly disclosed wherein the capture buffer large capacity permanent storage device is used as an output buffer or together with the output buffer for transmission of content.  
At the time of the effective filing date of the claimed invention it would have been well-known to a person of ordinary skill in the network art that storage memory may be utilized for different purposes and thus implement the Mathur large capacity permanent storage device as an output buffer in order to manage transmission of the content while allowing for throttling adjustments according to congestion at the receiving device. (Mathur-Paragraph 34-35)
While Mathur substantially disclosed the claimed invention Mathur did not disclose (re. Claim 1) a software application having at least two modes for executing on the host device and the recipient devices.
While Mathur substantially disclosed the claimed invention Mathur did not disclose (re. Claim 1) the content store having a searchable library of content items, the content store forming at least part of the user programmed session accessible by the host device in host mode for locating the items of content, to program the session and initiate the transmission of the items of content to the recipient devices.
While Mathur substantially disclosed the claimed invention Mathur did not disclose (re. Claim 1) wherein the host mode is capable of configuring the host device to select on or more individual items of content from a content store to program the user programmed session to comprise a sequence of content items.
 While Mathur substantially disclosed the claimed invention Mathur did not disclose (re. Claim 1) allowing a user to program the user programmed session at the host device from the display and allowing multiple users to substantially synchronously receive the session at the multiple recipient devices as a simulated broadcast.
Archimbault Paragraph 30 disclosed wherein the host digital device 101 generates 206 session information data that is used to enable other devices to access and join the synchronized media playback session. The session information may include, for example, an identifier for the reference clock used to compute the time delta, the start time of the media playback session, and a Uniform Resource Identifier (URI) or other identifier that points to a specific location on the cloud synchronization server 109 or the local synchronization server 103 where the media session can be accessed by other devices. Archimbault Paragraph 31 disclosed the media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list). 
the media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list, Paragraph 32, host digital device 101 generates 210 a media playback session script comprising a data structure that stores the session information for the session and a plurality of media segments associated with the selected media content )  and allowing multiple users to substantially synchronously receive the session at the multiple recipient devices as a simulated broadcast . (Archimbault-Paragraph 41, the guest digital device 107 applies 504 time-based synchronization to adjust a playback position of the guest digital device 107 in order to synchronize playback with the host digital device 101 )  
Archimbault disclosed (re. Claim 1) wherein the host mode is capable of configuring the host device to select on or more individual items of content  (Archimbault Paragraph 31,media content may be selected based on a user input ) from a content store to program the user programmed session to comprise a sequence of content items (Archimbault-Paragraph 32, host digital device 101 generates 210 a media playback session script comprising a data structure that stores the session information for the session and a plurality of media segments associated with the selected media content) 
Mathur and Archimbault are analogous art because they both present concepts and practices regarding live-event streaming content from one device to multiple 
 While Mathur-Archimbault substantially disclosed the claimed invention Mathur-Archimbault did not disclose (re. Claim 1) a software application having at least two modes for executing on the host device and the recipient devices.

 While Mathur-Archimbault substantially disclosed the claimed invention Mathur-Archimbault did not disclose (re. Claim 1) the content store having a searchable library of content items, the content store forming at least part of the user programmed session accessible by the host device in host mode for locating the items of content, to program the session and initiate the transmission of the items of content to the recipient devices.
 Nguyen Paragraph 79 disclosed wherein FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing 
Nguyen disclosed (re. Claim 1) a software application having at least two modes for executing on the host device and the recipient devices. (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. ) 
Mathur,Archimbault and Nguyen are analogous art because they both present concepts and practices regarding live-event streaming content from one device to multiple recipient devices.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Nguyen into Mathur-Archimbault.  The motivation for the said combination would have been to provide users a device 200 to receive information regarding who is hosting, who is visiting, and further display the content 714 presented to the visiting user, thereby experiencing what the host is experiencing such that sharing of content, such as still images, video clips, audio segments, and textual data, may be shared easily among a number of user devices while employing a social network. (Nguyen-Paragraph 95)
configuring the devices to program, transmit and receive the user programmed session, (Archimbault-Paragraph 31,media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list). Archimbault Paragraph32 disclosed wherein host digital device 101 generates 210 a media playback session script.  The Examiner notes wherein a predefine rule for automatically selecting the next track in a play list and/or the generated media playback session script is equivalent to user programming of a session  ) wherein the host mode is capable of configuring the host device to select on or more individual items of content , (Archimbault-Paragraph 31,media content may be selected based on a user input ) from a content store to program the user programmed session to comprise a sequence of content items (Archimbault-Paragraph 32, host digital device 101 generates 210 a media playback session script comprising a data structure that stores the session information for the session and a plurality of media segments associated with the selected media content) and initiate the transmission of the user programmed session, (Mathur-Paragraph 32, The source mobile device 115 takes the encoded audiovisual content received from camcorder 101 over wireless communication channel 105 and in turn at 310 transmits it over the connection between the source mobile device 115 and streaming server 155, at a data rate negotiated and agreed on between the source mobile device 115 and streaming server 155 )   and the recipient mode is capable of configuring the recipient devices to receive the user programmed session, (Mathur-Paragraph 35, the destination mobile device 145 may transmit at 320 a control message over control channel 140 when a threshold is reached. The control server coupled to the destination mobile device 145 via the control channel 140 receives the transmitted control message, and in turn, given the control server is coupled to the source mobile device 115 via control channel 125, forwards or otherwise retransmits the control message to the source mobile device 115… control server 165 may receive a control message (including a control signal) from more than one destination mobile device 145a-145n, in which case, the control server can process or combine multiple control messages from the more than one destination mobile device )  and the host device and recipient devices are capable of operating, both in the host mode and the recipient mode, (Mathur-Paragraph 14, each of destination cellular mobile communication devices 145a-145n can equally be configured and operate as a source cellular mobile communication device and be coupled to a respective camcorder to receive wirelessly from the camcorder an audiovisual stream for transmission to one or more invited viewers as described below. Likewise, source mobile device 115 can equally be configured to operate according to a destination mobile device 145 ) , and a streaming server configured to receive a the user programmed session from one or more content stores and relay the user programmed session to the recipient devices, (Mathur-Paragraph 33, streaming server 155 takes the encoded audiovisual content received from source mobile device 115 and in turn at 315 transmits it over the connection between streaming server 155 and destination mobile device 145 at a data rate negotiated and agreed on between streaming server 155 and destination mobile device 145 )  
wherein the software application is configured to operate in the host mode and in the recipient mode (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. ) and allow a user to program the user programmed session at the host device from the display (Archimbault-Paragraph 31,media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list). Archimbault Paragraph32 disclosed wherein host digital device 101 generates 210 a media playback session script.  The Examiner notes wherein a predefine rule for automatically selecting the next track in a play list and/or the generated media playback session script is equivalent to user programming of a session)  and to allow multiple users to substantially synchronously receive the user programmed session at the multiple recipient devices, which are not located in the same place as the host device as a simulated broadcast. (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") )  
While Mathur-Archimbault-Nguyen substantially disclosed the claimed invention  Mathur-Archimbault-Nguyen does not disclose (re. Claim 1) the content store having a searchable library of content items, the content store forming at least part of the user programmed session accessible by the host device in host mode for locating the items of content, to program the session and initiate the transmission of the items of content to the recipient devices.
Krasadakis disclosed establishing and managing private music sessions between host and guest users.
Krasadakis disclosed (re. Claim 1) a content store having a searchable library of content items,(Krasadakis-Paragraph 25, A user with the music application disclosed herein installed on their client device may search various online music catalogues with multiple criteria and interfaces for music to share with one or more other users)  the content store forming at least part of the user programmed session accessible by the host device in host mode for locating the items of content, (Krasadakis-Paragraph 67, host user 124h selecting songs--either from his or local audio 128 or from the song library 224 of the online music-streaming services--to play during the private music session) to program the session and initiate the transmission of the items of content to the recipient devices.(Krasadakis-Paragraph 80, Unique identifiers of the selected songs are sent to the song to the music-session service 206. The music-session service 206 uses the unique identifiers to find the song in the song library 224, as indicated at 508. The music app controller 208 of the music-session service 206 places the requested songs--retrieved from the song library 224--in the song request queue 222 ) 

 	Mathur-Archimbault-Nguyen- Krasadakis disclosed (re. Claim 1) system for substantially synchronous simulated broadcast  (Archimbault-Paragraph 41, the guest digital device 107 applies 504 time-based synchronization to adjust a playback position of the guest digital device 107 in order to synchronize playback with the host digital device 101 )  of a host programmed session (Archimbault-Paragraph 31, the media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list)  from a host device having a display to multiple recipient devices having a display over an internet network (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") )   comprising:
 a software application for executing on the host device and the recipient devices, (Mathur-Paragraph 40, source mobile device 115 connects at 205 to the control server 165 selected by application monitor 175 as described above, for example, by virtue of starting execution of the application program on the source mobile device  , Paragraph 41, Likewise a destination mobile communication device 145 ("invited viewer") connects at 210 via control channel 140 to the control server selected by application monitor 175 as described above, for example, by starting execution of an application program on the destination mobile device that is to receive, process, and display an audiovisual stream )  the software application having at least two functionally distinct modes comprising a host mode distinct from a recipient mode, (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. )
the software application being capable of configuring the host device and recipient devices to program, transmit and receive the host programmed session in host mode and only receive the host programmed session in the recipient mode, (Nguyen-Paragraph 83, a device 200 may receive information regarding who is hosting, who is visiting )  wherein only the host mode is configured to program the host programmed session from the host device (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. ) and is capable of configuring the host device to select one or more individual items of content  (Archimbault-Paragraph 31,media content may be selected based on a user input ) from one or more content stores to program the host programmed session  (Mathur-Paragraph 49, media processor wherein the capture buffer is implemented in a large capacity permanent storage device so that many hours of VGA quality audiovisual content may be permanently stored  ) comprising metadata that describes a sequence of content items and is capable of configuring only the host device to initiate transmission of the host programmed session, and the recipient mode is capable of configuring the recipient devices to only receive the host programmed session, (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. )
software application being configured to concurrently operate more than one host programmed session by operating only as a host device in one session (Nguyen-Paragraph 19, a single user device may operate as both a host device 102 that provides content 120, and as a visitor device 104 that receives content 120, at various times, or even concurrently or simultaneous ) and concurrently as a recipient device in another session, the software application thereby being capable of concurrently operating both in the host mode and the recipient mode, (Nguyen-Paragraph 79, FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. )
the one or more content stores having a searchable library of content items each item described by one or more metadata  that form at least part of the host programmed session (Krasadakis-Paragraph 25, A user with the music application disclosed herein installed on their client device may search various online music catalogues with multiple criteria and interfaces for music to share with one or more other users)  the searchable library being accessible by the host device in host mode to locate the one or more individual items of content for programming the host programmed session (Krasadakis-Paragraph 67, host user 124h selecting songs--either from his or local audio 128 or from the song library 224 of the online music-streaming services--to play during the private music session) and the host programmed session being comprised of multiple metadata describing the  sequence of content items, (Krasadakis-Paragraph 80, Unique identifiers of the selected songs are sent to the song to the music-session service 206. The music-session service 206 uses the unique identifiers to find the song in the song library 224, as indicated at 508. The music app controller 208 of the music-session service 206 places the requested songs--retrieved from the song library 224--in the song request queue 222 )  the application also being configured to initiate the transmission of the items of content from the one or more content stores to the recipient devices, (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") ) and
a streaming server (Mathur-Paragraph 33, streaming server 155 takes the encoded audiovisual content received from source mobile device 115 and in turn at 315 transmits it over the connection between streaming server 155 and destination mobile device 145 at a data rate negotiated and agreed on between streaming server 155 and destination mobile device 145 )  configured to receive the host programmed session from the host device and the sequence of content items from the one or more content stores and is configured to relay the sequence of content items described by the host  programmed session to the recipient devices, (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") )
FIGS. 6A through 6F describe various screen views 600A through 600F that may be presented to a potential visitor, and FIGS. 6G through 6J present screen views 600G through 600J from the perspective of a potential host. For example, FIG. 6G presents a screen view 600G of the potential host's profile page, which provides a "host" button 628 that, when activated, initiates the process of placing the device 200 of the host in a hosting mode, thus transmitting content to those visitors that are interested in the content. ) and allow a user to program the host programmed session at the host device from the display and to allow multiple users to substantially synchronously receive the sequence of content items described by the host programmed session (Krasadakis-Paragraph 80, Unique identifiers of the selected songs are sent to the song to the music-session service 206. The music-session service 206 uses the unique identifiers to find the song in the song library 224, as indicated at 508. The music app controller 208 of the music-session service 206 places the requested songs--retrieved from the song library 224--in the song request queue 222 )  at the multiple recipient devices, which are not located in the same place as the host device, as a simulated broadcast. (Mathur-Paragraph 14, audiovisual stream that may ultimately be transmitted to one or more invited viewers at destination cellular mobile communication devices 145a-145n ("invited viewers 145") )


In regard to Claim 7
Claim 7 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 1.  Claim 7 is rejected on the same basis as Claim 1. 
In regard to Claim 15
Claim 15 (re. method) recites substantially similar limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1.
Claim 2,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (USPGPUB 2012/0303797) further in view of Archimbault (USPGPUB 2017/0251040) further in view of Nguyen (USPGPUB  2013/0073623) further in view of Krasadakis (USPGPUB 2017/0289202) further in view of Bliss (US Patent 8997167).
In regard to Claim 2,8
 	Mathur-Archimbault-Nguyen disclosed (re. Claim 2,8) wherein the software application comprises a host mode user interface for receiving inputs from the user for programming the session from a host device (Archimbault-Paragraph 31, the media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list) , Paragraph 32, host digital device 101 generates 210 a media playback session script comprising a data structure that stores the session information for the session and a plurality of media segments associated with the selected media content, Paragraph 42, a broadcaster may elect to begin transmitting a stream of audiovisual content from the camcorder and so indicate by providing input to the application program executing on the source mobile device.)  
 	 While Mathur-Archimbault-Nguyen substantially disclosed the claimed invention Mathur-Archimbault-Nguyen did not disclose (re. Claim 2,8) wherein the software application comprises a recipient mode user interface comprising a dashboard capable of being displayed on the host device display and the recipient device displays for displaying and selecting one or more sessions programmed from one or more host devices, in recipient mode, and the software application being capable of switching from host mode to recipient mode from a user selection of the one or more sessions displayed at the dashboard.
 	Bliss Figures 4-5,Column 12 Lines 40-45 disclosed wherein share-box interface may permit a streaming user to send a live share to another receiving user and for the receiving user to send a corresponding live share back.
 	Bliss disclosed (re. Claim 2,8) wherein the software application comprises a recipient mode user interface comprising a dashboard capable of being displayed on the host device display and the recipient device displays for displaying and selecting one or more sessions programmed from one or more host devices, in recipient mode, (Bliss-Figures 4-5,Column 12 Lines 40-45, share-box interface may permit a streaming user to send a live share to another receiving user and for the receiving user to send a corresponding live share back )  and the software application being capable of switching from host mode to recipient mode from a user In response to selection of an icon associated with the live POV video data, the method may include playing live POV video using the live POV video data in a viewing computer interface using the computing device ) 
 	Mathur,Archimbault and Bliss are analogous art because they both present concepts and practices regarding live-event streaming content from one device to multiple recipient devices.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Bliss into Mathur-Archimbault.  The motivation for the said combination would have been to provide users with a system for organizing and streaming different types of shares (Bliss-Column 10 Lines 15-20)
Claim 3,5-6,9-14,17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (USPGPUB 2012/0303797) further in view of Archimbault (USPGPUB 2017/0251040) further in view of Nguyen (USPGPUB  2013/0073623) further in view of Krasadakis (USPGPUB 2017/0289202) further in view of Bliss (US Patent 8997167) further in view of Savenok (USPGPUB 2017/0124664). 
 In regard to Claim 3,9,11,17
 	Mathur-Archimbault-Nguyen-Bliss disclosed (re. Claim 3,9,11,17) wherein  the one or more content stores  are located on one or more cloud servers (Archimbault-Paragraph 34, If the selected media content is stored at the cloud media service 110 instead of the local media library 102, the cloud synchronization server 109 starts serving media segments and media metadata on request to both the host digital device 101 and any guest devices 107 that joined the session ) and are accessible from the host device, the system comprising:
a management server for receiving, transmitting, and storing data relating to the programmed session (Archimbault-Paragraph 34, If the selected media content is stored at the cloud media service 110 instead of the local media library 102, the cloud synchronization server 109 starts serving media segments and media metadata on request to both the host digital device 101 and any guest devices 107 that joined the session )  and
a data application programming interface for accessing the data relating to the programmed session, (Bliss-Figures 4-5,Column 12 Lines 40-45, share-box interface may permit a streaming user to send a live share to another receiving user and for the receiving user to send a corresponding live share back )  
wherein the application programming is configured to enable the software application to locate content on the one or more content stores (Archimbault-Paragraph 37, the guest digital device 107 may retrieve the media playback script from the cloud synchronization server 109 if selected media content is being streamed from the cloud media service 110 and is not hosted on the local network 105 ) and initiate the transmission of the session in host mode, and substantially synchronize the simulated broadcast experience of each recipient to the host in recipient mode. (Archimbault-Paragraph 41, the guest digital device 107 applies 504 time-based synchronization to adjust a playback position of the guest digital device 107 in order to synchronize playback with the host digital device 101 )  
While Mathur-Archimbault-Nguyen substantially disclosed the claimed invention Mathur-Archimbault-Nguyen did not disclose (re. Claim 3,11,17) wherein the application programming interface acts as a proxy for other application programming interfaces.
Savenok Figs. 19 Paragraph 113 disclosed methods for synchronizing live feeds with 3rd party social content including a live stream hashing process as generally depicted in FIG. 13; a social comment indexing and mapping process as generally depicted in FIG. 14; a stream hashing and social comment synchronization process as generally depicted in FIG. 15; and a stream hashing and social comment seeking process as generally depicted in FIG. 16. Savenok Paragraph 134, disclosed wherein media entities are used in multiple areas, primarily to create a universal music and social experience across multiple providers. These areas include Sharing, Synthetic Broadcasting, and Playlisting. When sharing content, entities can be posted to a user feed by using the unique identifier assigned to the entity. Savenok Paragraph 136 disclosed wherein the abstraction of playlist enables the VERTIGO.sup.SM branded system to easily port a playlist from one streaming provider to another. Given that the services create a similar abstracted playlist for each provider, and convert the abstracted playlist into the format of the target platform, the abstraction ends of acting as a conversion intermediary that can be used to port playlist from one provider to another.
a universal music and social experience across multiple providers ) 
Mathur, Archimbault, Bliss and Savenok are analogous art because they both present concepts and practices regarding live-event streaming content from one device to multiple recipient devices.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Savenok into Mathur-Archimbault-Bliss.  The motivation for the said combination would have been to provide a conversion intermediary that can be used to port playlist from one provider to another. (Savenok-Paragraph 136)
In regard to Claim 9,11,17
 Mathur-Archimbault-Bliss-Savenok disclosed (re. Claim 9,11,17,18) wherein:
the software application in host mode is configured to call the data application programming interface to provide data relating to the programmed session, (Archimbault-Paragraph 37, the guest digital device 107 may retrieve the media playback script from the cloud synchronization server 109) and
the software application in host mode is configured to locate the content forming the programmed session at the one or more content stores located on the host device, to retrieve the content stored from the recipient device and play the content. (Archimbault-Paragraph 34, If the selected media content is stored at the cloud media service 110 instead of the local media library 102, the cloud synchronization server 109 starts serving media segments and media metadata on request to both the host digital device 101 and any guest devices 107 that joined the session )  
In regard to Claim 5,9
 Mathur-Archimbault-Bliss-Savenok disclosed (re. Claim 5,9) wherein the data comprises a unique identifier for the content,(Mathur-Paragraph ,  audiovisual content comprises a destination identifier for each of the destination mobile devices 145 to which to stream the audiovisual content, the indication further comprises a stream identifier associated with audiovisual stream)  and temporal information providing the temporal position of the host through the content; (Archimbault-Paragraph 30, session information may include  the start time of the media playback session, and a Uniform Resource Identifier (URI) or other identifier that points to a specific location on the cloud synchronization server 109 or the local synchronization server 103 where the media session can be accessed by other devices) 
whereby the software application in host mode is configured to enable the user to change the temporal position of the content, (Archimbault-Paragraph 38, the guest digital device 107 may obtain an updated media playback script at periodic intervals or when notified in real-time by the host digital device 101 or cloud synchronization server 109 (e.g., via a websocket or push notification) when changes in the media playback script occur. These changes may occur, for example, when the host digital device 101 skips a song, pauses a session, seeks forwards or backwards, or takes other action that affects playback of the media content ) 
and in recipient mode is configured to utilize the data to substantially synchronize the simulated broadcast experience of each recipient to the host in recipient mode.(Archimbault-Paragraph 38, During synchronization, the guest digital device 107 may re-fetch an updated media playback script from the host digital device 101 or cloud synchronization server 109) 
In regard to Claim 6,9,13,14,17
 Mathur-Archimbault-Nguyen-Bliss-Savenok disclosed (re. Claim 6,9,13,14,17) an upload server for receiving the programmed session to the streaming server, (Mathur-Paragraph 33, streaming server 155 takes the encoded audiovisual content received from source mobile device 115 , Archimbault-Paragraph 34,   selected media content is stored at the cloud media service 110)  wherein the streaming server comprises a multiplexing server for the substantially synchronous relay of multiple simulated broadcasts of the programmed session to multiple recipient devices.(Archimbault- cloud synchronization server 109)
 In regard to Claim 10
 Mathur-Archimbault-Nguyen-Bliss-Savenok disclosed (re. Claim 10) a host mode configured to: receive data for programming the session from the management server, apply the data to a procedure for compiling a music playlist,(Archimbault-media playback session script )  identify the location of the playlist content on a server, a personal cast session between a broadcaster and a community of users is created via invitation ) and transmit the playlist content to the recipient devices, and a recipient mode configured to: receive the playlist content, and play the music content on the recipient device. (Archimbault-Paragraph 38, During synchronization, the guest digital device 107 may re-fetch an updated media playback script from the host digital device 101 or cloud synchronization server 109) 
In regard to Claim 14
Claim 14 (re. device) recites substantially similar limitations as Claims 1,2 and 13.  Claim 14 is rejected on the same basis as Claim 1,2 and 13. 
 In regard to Claim 12,19
Claim 12,19 recites substantially similar limitations as Claim 4,5.  Claim 12,19 are rejected on the same basis as Claim 4,5. 	 
 	Furthermore Mathur-Archimbault-Nguyen-Bliss disclosed (re. Claim 12,19) retrieving the content forming the programmed session from the one or more third party servers, (Savenok-Paragraph 122, synchronization service 40 retrieves the playlist from a 3rd party streaming provider as at 41 after receiving a request for synchronization as at 39 from the client application 22   )  to initiate the transmission of the session and transmit the content to a third party streaming server . ( Savenok-Paragraph 136, easily port a playlist from one streaming provider to another )  
In regard to Claim 14
 	Mathur-Archimbault-Nguyen disclosed (re. Claim 14) wherein the software application comprises a host mode user interface for receiving inputs from the user for programming the session from a host device (Archimbault-Paragraph 31, the media content may be selected based on a user input or from executing a predefined rule (e.g., automatically selecting the next track in a play list) Paragraph 32, host digital device 101 generates 210 a media playback session script comprising a data structure that stores the session information for the session and a plurality of media segments associated with the selected media content, Paragraph 42, a broadcaster may elect to begin transmitting a stream of audiovisual content from the camcorder and so indicate by providing input to the application program executing on the source mobile device.)  
 	 While Mathur-Archimbault-Nguyen substantially disclosed the claimed invention Mathur-Archimbault-Nguyen did not disclose (re. Claim 14) wherein the software application comprises a recipient mode user interface comprising a dashboard capable of being displayed on the host device display and the recipient device displays for displaying and selecting one or more sessions programmed from one or more host devices, in recipient mode, and the software application being capable of switching from host mode to recipient mode from a user selection of the one or more sessions displayed at the dashboard.

 	Bliss disclosed (re. Claim 14) wherein the software application comprises a recipient mode user interface comprising a dashboard capable of being displayed on the host device display and the recipient device displays for displaying and selecting one or more sessions programmed from one or more host devices, in recipient mode, (Bliss-Figures 4-5,Column 12 Lines 40-45, share-box interface may permit a streaming user to send a live share to another receiving user and for the receiving user to send a corresponding live share back )  and the software application being capable of switching from host mode to recipient mode from a user selection of the one or more sessions displayed at the dashboard.(Bliss-Column 3 Lines 5-10, In response to selection of an icon associated with the live POV video data, the method may include playing live POV video using the live POV video data in a viewing computer interface using the computing device ) 
 	Mathur,Archimbault ,Nguyen and Bliss are analogous art because they both present concepts and practices regarding live-event streaming content from one device to multiple recipient devices.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Bliss into Mathur-Archimbault-Nguyen.  The motivation for the said combination would have been to provide users with a system for organizing and streaming different types of shares (Bliss-Column 10 Lines 15-20)
In regard to Claim 19
  	Mathur-Archimbault-Nguyen-Bliss-Savenok disclosed (re. Claim 19) wherein the content items are located within third party based content stores provided through content streaming services (Mathur-Paragraph 22, subscription services and authentication of source mobile devices 115 and corresponding camcorders 101, and invited viewers 145a-145n… relating to data usage and billing services for account holders for both camcorder broadcasters (wherein typically there is a unique account for each audiovisual stream source) and invited viewers )  and the application programming interface is configured to call one or more third party servers to retrieve the content forming the programmed session from the one or more third party servers  (Savenok-Paragraph 122, synchronization service 40 retrieves the playlist from a 3rd party streaming provider as at 41 after receiving a request for synchronization as at 39 from the client application 22   )  and transmit the content to a third party streaming server.  ( Savenok-Paragraph 136, easily port a playlist from one streaming provider to another )  
In regard to Claim 20
  	Mathur-Archimbault-Nguyen-Bliss-Savenok disclosed (re. Claim 20) wherein the  content streaming services are music streaming services, the step of programming the session from the host device comprises the step of selecting a sequence of tracks and compiling a music playlist, (Savenok-Paragraph 135, Entity abstraction further generates abstracted playlist(s) with abstracted song entities )  and the duration of the broadcast playlist lasts no longer than the host’s session. NTP time and song duration may be used to determine playback assuming no interruption in playback…and (f) once all applications/users exit the group stream the session may be reset ) 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444